In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of the motions for leave to intervene and to file an answer and for judgment on the pleadings and motion for judgment on the pleadings of General Electric Capital Corporation, and relator’s motion to strike the motion for leave to intervene and intervening respondent’s answer and motion for judgment on the pleadings,
It is ordered by the court that relator’s motion to strike is denied, the motion of General Electric Capital Corporation for leave to intervene and to file an answer and motion for judgment on the pleadings instanter is granted, intervening respondent’s motion for judgment on the pleadings is granted, and this cause is dismissed.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, Lanzinger, and Cupp, JJ., concur.
O’Donnell, J., dissents and would grant an alternative writ.